DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching a connector system comprising a connector position assurance device including a base portion, a connecting portion and a pair of arms, each arm having a first end connected to the base portion and a second end connected to the connecting portion such that an opening is defined by the base portion, the connecting portion and the arms, a locking tongue extending from the connecting portion and having a free end thereof provided in the opening; this in combination with the remaining limitations of the claim. 
Regarding claims 2-12: are allowable based on their dependency on claim 1.
Regarding claim 13: allowability resides at least in part with the prior art not showing orfairly teaching a connector system wherein the depressible locking latch is configured to be depressed into the opening of the connector position assurance device, wherein the locking latch is flexed and depressed into the opening of the connector position assurance device and engages with one of the walls of the connector position assurance device in a first position, and wherein the locking latch is unflexed and engages with the walls of the header assembly in a second position to lock the receptacle to the housing; this in combination with the remaining limitations of the claim. 
Regarding claims 14-20: are allowable based on their dependency on claim 13.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSCAR C JIMENEZ/Examiner, Art Unit 2833